Citation Nr: 1523538	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for muscle group V with tendonitis of the right elbow with scar, currently rated at 10 percent disabling.

2.  Entitlement to an increased rating for eczematous dermatitis, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of increased rating for eczematous dermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's injury to muscle group V with tendonitis of the right elbow with scar, is manifested by pain, tingling, weakness, and numbness extending from his elbow into the palm of his hand.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for muscle group V with tendonitis of the right elbow with scar have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5305-5024 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran currently receives a 10 percent rating for his right elbow disability under Diagnostic Code 5305-5024.   Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the bases for the evaluation assigned.  38 C.F.R. § 4.27.

Under Diagnostic Code 5024 (Tenosynovitis), the disability is to be rated on limitation of motion of affected parts as degenerative arthritis Diagnostic Code 5003, which in turn directs that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

As an initial matter, the Board notes that the Veteran's symptoms regarding his right elbow disability have been limited to complaints of painful motion, numbness, tingling, and weakness.  He does not contend, nor does the evidence of record show, that the actual movement in his elbow is limited beyond the normal range of motion.  Therefore, the Board will evaluate his disability under Diagnostic Code 5305 and the applicable criteria for muscle injury.

Evaluations of muscle injuries and their residuals are based on assessment of the impact of function of the muscle groups affected.  The Veteran's service-connected disability involves group V (flexor muscles of elbow).  Under Diagnostic Code 5305, ratings of 0, 10, 30, and 40 percent are assigned for slight, moderate, moderately severe, and severe Group V muscle injury of the dominant hand, respectively.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, disability ratings are applicable.  38 C.F.R. § 4.69 (2014).  

Determinations as to the severity of the condition are based on the type of injury, the history and complaints of the Veteran, and objective findings.  A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id.

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  Id.

The evidence for the period on appeal comes mainly from an April 2013 VA examination and the Veteran's testimony.  The Veteran's VA outpatient treatment records are silent after August 2010 for treatment or complaints regarding his right elbow disability.

At the April 2013 VA examination, the Veteran complained of aches in his forearm, especially at night.  He reported that he currently did not receive treatment.  The examiner noted that the Veteran was diagnosed with injury to muscle group V with tendonitis of the right elbow with scar, and that the Veteran is right-hand dominant.  Upon examination, the examiner documented that the Veteran had a scar associated with his muscle injury, noting that the entrance and exit scars are small or linear indicating short track of missile through muscle tissue.  The examiner also noted that there was some loss of muscle substance, as well as fatigue and pain.  There was no evidence of muscle atrophy or fascial defects.  Muscle strength testing in muscle groups III-VIII showed normal strength.  There were no other pertinent findings.  Finally, the examiner noted that the Veteran's muscle injury did not impact his ability to work, including an inability to keep up with work requirements.

In support of his claim, the Veteran has provided several statements describing his right elbow disability.  Specifically, he has stated that his right arm aches at night, and during the day he gets a tingle, like a shock going through his forearm, when he moves his arm into certain positions.  Veteran statement dated May 5, 2010; July 2014 Hearing Testimony.  He also experiences numbness, weakness, and tenderness, such that his grip isn't as strong as his left hand and it bothers him to write.  Form 9 dated June 18, 2013; July 2014 Hearing Testimony.  Additionally, the Veteran's arm hurts when he tries to pull on things.  July 2014 Hearing Testimony.  As to effect on his occupation, the Veteran cannot lift his arm high, is unable to wire houses anymore, and has to use his left hand to tighten things.  Id.

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right elbow disability.  The Veteran's service treatment records show that although he received surgery in service and was treated several times for residuals, there is no evidence of prolonged hospitalization.  His separation examination documents that his upper extremities were normal and the scar on his right forearm had healed at the time he left military service.  The April 2013 VA examiner classified the Veteran's scars as "are small or linear indicating short track of missile through muscle tissue," and noted that there was only some loss of muscle substance.  As to complaints of cardinal symptoms of muscle wounds, the Board notes that the Veteran has consistently complained of fatigue and pain, and this disability has some effect on his work.  Such symptomatology shows, at most, moderate severity of the Veteran's right elbow disability.  In fact, these symptoms fall squarely within the regulatory definition of a moderate disability.

The Board acknowledges that the Veteran believes his condition to be more severe than as reflected by the rating provided.  However, the Board finds that his statements are supportive of no more than a 10 percent rating.  The Veteran primarily described symptoms of pain, numbness, tingling, weakness, and fatigue.  Although he does have some loss of muscle substance, he still retains normal strength.  His complaints closely reflect the cardinal signs and symptoms of muscle disability upon which the Rating Schedule is based. Such symptomatology is consistent with the rating the Board has assigned.  He does not have symptoms indicative of a moderately severe disability such as large scars, muscle atrophy, or impaired strength.  

The Board has also considered whether referral is warranted for extraschedular evaluation 38 C.F.R. § 3.321(b)(1) (2014).  However, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  As just discussed, the Veteran's complaints of pain/tingling, fatigue, numbness and weakness are cardinal signs of muscle disability which are fully contemplated by the rating criteria.  As the Veteran has not described any symptomatology that is not addressed by his current rating, the Board finds that the Veteran's level of disability is adequately contemplated by the rating schedule, and therefore referral for extraschedular consideration is not warranted.  See Thun v Peake, 22 Vet. App. 111, 115-16 (2008).

In sum, the Board finds the Veteran's right elbow disability is manifested by, at most, moderate symptomatology, and accordingly, a disability rating in excess of 10 percent is not warranted.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letter dated in November 2012 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with a VA examination in April 2013, and has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required as to the issue of increased rating for the Veteran's right elbow disability.

Finally, the Veteran testified at a hearing before the Board in July 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).


ORDER

Entitlement to a rating in excess of 10 percent for muscle group V with tendonitis of the right elbow with scar is denied.


REMAND

The Veteran contends that his skin condition is more disabling than currently contemplated by his 10 percent disability rating, particularly since his symptoms are worse during a flare-up.  During his July 2014 Board hearing, the Veteran testified that during a flare-up, his skin rash will cover his calves, back, and his arms up to his armpit.  He contends that this is more than 20 percent of his body, and therefore warrants a higher disability rating.

The Board recognizes that the Veteran's skin disorder may be cyclical or intermittent in nature.  In view of his statements regarding his flare-ups, the Veteran should be scheduled for a new VA skin examination to determine the severity of his skin disorder during flare-ups.  The new VA examination should be scheduled if possible to take place when the Veteran's skin condition is likely to be active and at its most severe.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages, such as skin conditions, an examination should be conducted during the active stage).  

The Veteran is advised that it may be difficult to schedule a VA examination during a flare-up of his skin condition.  Therefore, it is recommended that when he experiences a flare-up, he should seek immediate medical treatment at his local VA facility.  Treatment records from such visits should document the areas of his body affected and will aid the VA in assessing the severity of his flare-ups in the event that a VA examination during a flare-up cannot be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA Nebraska-Western Iowa Health System, from March 2013 to the present.

2. The Veteran should be afforded a VA examination to determine the current degree of severity of his service-connected skin disorder.  All necessary testing must be accomplished.  The claims folder must be reviewed in conjunction with the examination.

If possible, the examination should be scheduled during a flare-up of the Veteran's skin condition.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of his service-connected eczematous dermatitis.

If it is not possible to schedule the Veteran for a VA examination during a period of flare-up, the examiner should document the Veteran's symptoms based on his description of symptoms during a period of flare-up.

3.  Then, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2013).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


